Citation Nr: 0826092	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
pes planus to include pes valgo planus.  

2.  Entitlement to service connection for a chronic right 
ankle disorder to include degenerative joint disease.  

3.  Entitlement to service connection for a chronic left 
ankle disorder to include degenerative joint disease and 
amputation residuals.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had been received to reopen the 
veteran's claims of entitlement to service connection for 
both bilateral pes planus and bilateral ankle degenerative 
joint disease and denied both claims on the merits.  In March 
2005, the veteran was afforded a hearing before an Acting 
Veterans Law Judge sitting at the RO.  In June 2005, the 
Board specifically determined that new and material evidence 
had been received to reopen the veteran's claims of 
entitlement to service connection for both bilateral pes 
planus and bilateral ankle degenerative joint disease and 
remanded the veteran's appeal to the RO for additional 
action.  

In February 2008, the veteran was informed that the Veterans 
Law Judge who had conducted his March 2005 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In March 2008, the veteran indicated that he did not 
desire an additional hearing before a Veterans Law Judge.  




FINDINGS OF FACT

1.  The veteran's chronic bilateral pes valgo planus existed 
prior to service entrance.  

2.  The veteran's chronic bilateral pes valgo planus has been 
shown to have increased in severity beyond its natural 
progression as the result of active service.  


CONCLUSION OF LAW

Chronic bilateral pes valgo planus was aggravated during 
wartime service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.326(a) (2007 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's claim of 
entitlement to service connection for chronic bilateral pes 
planus, the Board observes that the RO issued VCAA notices to 
the veteran in November 2003 and May 2006 which informed him 
of the evidence needed to support his claim for service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before an Acting 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  All relevant facts have been developed to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

Notwithstanding any deficient in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
provisions of 38 C.F.R. § 3.304(b) (2007) direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during wartime 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to wartime service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2007).  

The Court has clarified that:
This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  

See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  

***

[I]f a preexisting disorder is noted upon 
entry into service, the veteran cannot 
bring a claim for service connection for 
that disorder, but the veteran may bring 
a claim for service-connected aggravation 
of that disorder.  In that case section 
1153 applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  

The report of the veteran's May 1969 physical examination for 
service entrance reflects that the veteran reported having 
flat feet.  On physical evaluation, the veteran was diagnosed 
with "pes valgo planus arch support L-2."  As the claimed 
disorder was specifically noted at the veteran's physical 
examination for service entrance, the presumption of 
soundness as to chronic pes planus is rebutted.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

Therefore, it is necessary to determine whether the veteran's 
pre-existing pes planus was aggravated during active service.  
The veteran's service medical records do not refer to any 
complaints of or treatment for pes planus.  The report of the 
veteran's March 1971 physical examination for service 
separation notes that the veteran exhibited normal feet.  The 
veteran's chronic pes planus was not noted.  

At a February 1992 VA examination for compensation purposes, 
the veteran reported that he had "always had flat feet" and 
his toes were not aligned with the rest of his feet.  The 
veteran was diagnosed with bilateral pes planus.  

An April 1998 written statement from Mark A. Noffsinger, 
.M.D., conveys that the veteran had a history of pes planus 
"since his teenage years."  He opined that "I would 
consider that [the veteran's] military service certainly 
aggravated and contributed to the progression of his disease 
in his feet."  

At a June 2001 VA examination for compensation purposes, the 
veteran was diagnosed with "bilateral ankle calcaneal valgus 
pes planus deformities at birth, at least as likely as not 
aggravated by being in the military."  

An August 2001 VA orthopedic opinion conveys that:

In my opinion, based on the review of all 
the information noted in paragraph 4 of 
your memorandum, that it is not likely 
that the veteran's preexistent pes planus 
was permanently aggravated by his 
military service.  ...  It is more likely 
that the current state of the veteran's 
pes planus, which incidentally is only 
present in his right foot as the left leg 
has been amputated, did not show 
progression of the pes planus deformity 
in the service.  This should not have any 
effect with the rigors of military 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records do not reflect 
that his chronic pes valgo planus was treated or even noted 
its existence after his physical examination for service 
entrance.  Indeed, the report of his March 1971 physical 
examination for service separation stated that the veteran's 
feet were "normal."  While acknowledging that the physical 
examination for service separation was clearly deficient for 
failing to identify the veteran's significant chronic 
bilateral foot abnormalities, the Board finds that the 
claimed disorder may not be presumed to have been aggravated 
during active service given that there was no documented 
inservice increase in the disability.  However, Dr. 
Noffsinger's opinion and the June 2001 VA examiner's opinion 
specifically conclude that the veteran's pes planus had been 
aggravated by his military duties.  The August 2001 VA 
orthopedic opinion attempts to negate such a conclusion.  The 
Board finds that opinion to be of limited probative value as 
its fails to address the physical examination for service 
separation notation of the veteran's feet as "normal" and 
the absence of documentation of an inservice amelioration of 
the veteran's pre-existing condition.  Upon resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is now warranted for chronic 
bilateral pes valgo planus on the basis of aggravation.  


ORDER

Service connection for chronic bilateral pes valgo planus is 
granted.  


REMAND

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the award of service connection for 
chronic bilateral pes valgo planus above, the Board finds 
that an additional VA examination for compensation purposes 
would be helpful in determining the etiological relationship, 
if any, between the veteran's service-connected pes planus 
and his right ankle and left ankle disabilities.  
Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the veteran's chronic right 
ankle and left ankle residuals. All 
indicated tests and studies, including 
electrodiagnostic studies, should be 
accomplished and the findings then 
reported in detail. 

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic right ankle and left ankle 
disorders existed prior to service 
entrance; had their onset during active 
service; are etiologically related to the 
veteran's inservice right ankle trauma; 
otherwise originated during or are 
causally related to active service; 
and/or are etiologically related to 
and/or increased in severity beyond their 
natural progression due to his 
service-connected pes valgo planus.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.   

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right ankle disorder to include 
degenerative joint disease and a chronic 
left ankle disorder to include 
degenerative joint disease and amputation 
residuals with express consideration of 
the provisions of 38 C.F.R. § 3.310 
(2007) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


